On June 14,1994, it was the judgment of the Court that the defendant is sentenced, with respect to Count II - Aggravated Assault, a Felony to a term of twenty (20) years in the Montana State Prison. The defendant is sentenced to an additional sentence of ten (10) years in the Montana State Prison, to run consecutively, for use of a dangerous weapon during the commission of the aggravated assault. It is further the judgment of the court that the defendant is hereby sentenced to a term of life imprisonment for the offense of Deliberate Homicide, a felony. There is imposed an additional sentence of ten (10) years in the Montana State Prison for use of a dangerous weapon during the commission of the offense of Deliberate Homicide, which shall run consecutively. The sentences for Aggravated Assault and Deliberate Homicide shall run consecutively. The Court makes no designation of dangerous or non dangerous for parole eligibility but reserves the right, pursuant to Section 46-18-404 MCA. Defendant shall receive credit for one hundred fifty (150) days jail time already served as of the date of this judgment.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Kevin Brown, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
*13DATED this 19th day of March, 1996.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Kevin Brown, legal intern of the Montana Defender Project for representing Bruce Holte Hagen in this matter.